Citation Nr: 0425498	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  03-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for cold weather injury 
to the right foot.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cold weather injury 
to the left foot.

3. Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of acute 
left ankle sprain.

4.  Entitlement to service connection for arthritis of the 
right hip, with replacement, to include as secondary to cold 
weather injury to the right foot.

5.  Entitlement to service connection for arthritis of the 
left hip, with replacement, to include as secondary to cold 
weather injury to the left foot.

6.  Entitlement to service connection for osteoarthritis of 
the right knee, with replacement, to include as secondary to 
cold weather injury to the right foot.

7.  Entitlement to service connection for arthritis of the 
left knee, with replacement, to include as secondary to cold 
weather injury to the left foot.

8.  Entitlement to service connection for a disorder 
characterized by pain in the right hand due to cold weather 
exposure.

9.  Entitlement to service connection for a disorder 
characterized by pain in the left hand due to cold weather 
exposure. 

10.  Entitlement to service connection for a disorder 
characterized by pain in the lower back, also claimed as 
arthritis, to include as secondary to cold weather injury to 
bilateral feet.

11.  Entitlement to service connection for leg sores of the 
right leg due to peripheral vascular disease, to include as 
secondary to cold weather injury to the right foot.

12.  Entitlement to service connection for leg sores of the 
left leg due to peripheral vascular disease, to include as 
secondary to cold weather injury to the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for the 12 issues listed on the title page of this decision 
and remand.  The veteran filed a timely appeal to these 
adverse determinations.

The veteran testified at a Travel Board hearing at the RO in 
December 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
residuals of acute left ankle sprain; service connection for 
arthritis of the right hip, with replacement, to include as 
secondary to cold weather injury to the right foot; service 
connection for arthritis of the left hip, with replacement, 
to include as secondary to cold weather injury to the left 
foot; service connection for osteoarthritis of the right 
knee, with replacement, to include as secondary to cold 
weather injury to the right foot; service connection for 
osteoarthritis of the left knee, with replacement, to include 
as secondary to cold weather injury to the left foot; service 
connection for a disorder characterized by pain in the right 
hand due to cold weather exposure; service connection for a 
disorder characterized by pain in the left hand due to cold 
weather exposure; and service connection for a disorder 
characterized by pain in the lower back, also claimed as 
arthritis, to include as secondary to cold weather injury to 
bilateral feet are all addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1987 rating decision, the RO initially 
denied the veteran's claim for service connection for frozen 
feet; the RO confirmed and continued this denial in a rating 
decision dated in November 1987.  The veteran did not file a 
timely appeal to this decision.

2.  In September 2000 and again in April 2001, the RO issued 
rating decisions in which it determined that new and material 
evidence had not been received sufficient to reopen the 
veteran's previously-denied claims for service connection for 
frostbite of the feet; the veteran did not file a timely 
appeal to the April 2001 rating decision.

2.  The evidence received since the time of the RO's April 
2001 decision relates to an unestablished fact necessary to 
substantiate the claims, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and raises a 
reasonable possibility of substantiating the claims.

3.  The veteran served in combat, and his assertions 
regarding sustaining cold injury to the lower extremities are 
consistent with the circumstances, conditions, or hardships 
of combat, despite the lack of documentation of such injury; 
as such, his assertions regarding sustaining a cold injury in 
service are accepted as fact. 

4.  The veteran's claims file contains a medical opinion 
relating his current right and left foot disorders, and right 
and left lower leg skin disorders to a cold injury in 
service, and the veteran's account of this inservice injury 
are credible and consistent.




CONCLUSIONS OF LAW

1.  The April 2001 RO rating decision which determined that 
new and material evidence sufficient to reopen the veteran's 
claims for service connection for cold injuries to the right 
and left feet had not been received is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 20.302, 
20.1103 (2003).

2.  The evidence received since the April 2001 RO rating 
decision is new and material, and the claims for service 
connection for cold injuries to the right and left feet are 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  Residuals of cold weather injuries to the right and left 
feet were incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2003).

4.  Ischemic changes of the skin of the right and left lower 
legs due to cold weather injury were incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

It appears that VA has generally complied with these 
requirements in this case as to the issues that are the 
subject of this decision.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

I.  New and Material Evidence for Service Connection 
for Cold Weather Injuries to the Right and Left Feet

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in June 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2003).

In an August 1987 rating decision, the RO initially denied 
the veteran's claim for service connection for frozen feet on 
the basis that the veteran's service medical records 
contained no evidence of complaints or diagnoses of, or 
treatment for, frozen feet, and his feet were reported to be 
normal at the time of service discharge.  In addition, post-
service medical evidence did not show any current residuals 
of such an injury.  This decision was confirmed and continued 
in a rating decision dated in November 1987, some three 
months later.  The veteran did not appeal this decision.

In April 2000, the RO received from the veteran a VA Form 21-
526, Veteran's Application for Compensation or Pension, which 
was construed as, among other things, a claim to reopen the 
previously-denied claims for service connection for cold 
weather injuries to the right and left feet.  In a decision 
dated in September 2000, the RO determined that new and 
material evidence sufficient to reopen the veteran's 
previously denied claims had not been submitted, and again 
denied his claims.   Newly-submitted evidence considered at 
the time of this decision consisted of VA outpatient 
treatment notes date from January to May 2000, which 
mentioned frozen feet in service by history reported by the 
veteran, but did not show a current disability or relate it 
to service.

The RO subsequently received various VA and private medical 
evidence relating to the veteran's claims, to particularly 
include a medical record from Robert M. Peele, Jr., M.D., am 
orthopedist in private practice, dated in August 2000.  
Following an examination of the veteran's feet, this examiner 
rendered a diagnosis of "frostbite lower extremity bilateral 
with arthritis of midfoot consistent and conceivable with 
frostbite."  The RO construed this evidence as a claim to 
reopen the previously denied claims for service connection 
for cold weather injuries to the right and left feet.  
However, in a decision dated in April 2001, the RO determined 
that new and material evidence sufficient to reopen the 
veteran's previously denied claims had not been submitted, 
and again denied his claims.  The RO observed that while this 
opinion related a current bilateral foot disorder to 
frostbite in service, this opinion was based upon the 
veteran's own reported history, rather than a review of the 
veteran's medical records, which, as previously noted, did 
not show any treatment for frostbite of the feet in service 
or for many decades thereafter.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in April 2001.  However, 
no appeal was filed within one year of notification of the 
April 2001 denial; therefore, the decision became final based 
on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim."  
38 C.F.R. § 3.156(a).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final April 2001 
decision includes the following:  treatment records and 
medical opinions from Lexington Family Practice, a private 
health care facility, dated from January 1998 to November 
2003; the transcript of a hearing held before the undersigned 
at the RO in December 2003; and numerous statements by the 
veteran in support of his claims.  The Board finds that these 
records, particularly a November 2003 medical opinion by Dr. 
Terry L. Nagel, Jr., relate to an unestablished fact 
necessary to substantiate the claims, are neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claims sought to be reopened, 
and raise a reasonable possibility of substantiating the 
veteran's claims.  Therefore, the claims for service 
connection for cold weather injuries to the right and left 
feet are reopened.

Having reopened the veteran's claims, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, given the fully favorable 
decision of the Board, the Board finds that the veteran will 
not be prejudiced by proceeding to adjudicate these issues on 
a de novo basis.  

In this case, the veteran asserts that he sustained a cold 
injury to his bilateral upper and lower extremities during 
the winter of 1944-45, at which time he "froze," sustaining 
cold weather injuries to his legs and hands.  He states that 
he never sought medical treatment in service, but soaked his 
feet in warm salt water at the home of a local elderly couple 
he was staying with to thaw his feet and get them functioning 
again.  He reports that ever since that time, he has 
experienced pain, stiffness, sensory changes and sores on his 
legs, feet and hands.  He states that the problems he is 
experiencing now in his joints and extremities started after 
his return from combat, and are thus likely due to his cold 
injury.

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2003).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
at 392.  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the veteran's claims file contains 
documentation which verifies his status as a combat veteran, 
such as his receipt of the Purple Heart Medal, and evidence 
of his participation in various European battles, including 
the Rhineland Campaign and the Central European Campaign.  
Furthermore, the Board finds that despite the lack of service 
medical records documenting the fact that the veteran 
suffered from cold injury while in service, his claims file 
contains satisfactory lay evidence, in the form of credible 
and consistent statements from the veteran, which document 
and corroborate his claim of experiencing cold injury while 
fighting in wintertime campaigns in Europe.  In addition, the 
incurrence of frozen feet while fighting in a winter battle 
in mountainous terrain (such as the Ardennes in Belgium 
during the Battle of the Bulge) is entirely consistent with 
the circumstances, conditions or hardships of service.

Having conceded that the veteran sustained a cold in jury in 
service, the Board's analysis must turn to the issue of 
whether there is evidence that the veteran is currently 
suffering from a current disability due to this inservice 
injury.  Following a review of the evidence in this case, the 
Board finds that the only evidence which indicates diagnoses 
of current disabilities and relates these disabilities to 
service consist of a treatment record from Midlands 
Orthopaedics, P.A. dated in August 2000, and a statement from 
Terry L. Nagel, Jr., D.O. dated in November 2003.  The August 
2000 treatment record shows that the veteran underwent both 
clinical and radiographic examinations of the lower 
extremities, following which the examiner rendered a 
diagnosis of "frostbite lower extremity bilateral with 
arthritis of midfoot consistent and conceivable with 
frostbite."  In his November 2003 opinion, Dr. Nagel noted 
that the veteran had suffered cold weather injuries to his 
lower extremities and feet bilaterally in service, and opined 
that "This has resulted in bilateral ischemic changes of the 
skin of both lower legs, consistent with frost bite.  It is 
my opinion that these changes are most consistent with cold 
weather injury, dated back to his military service..."  As the 
Board has conceded that the veteran suffered a cold injury to 
his feet in service, and the record now contains medical 
opinions relating current bilateral foot disorders to cold 
weather injury in service, service connection for cold 
weather injury to the right foot and service connection for 
cold weather injury to the left foot is granted.

II.  Service Connection for Leg Sores of the Right and Left 
Legs due to Peripheral Vascular Disease, Secondary to Cold 
Weather Injury to the Right Foot

Having determined that service connection for cold weather 
injury to the right and left feet is warranted, the Board has 
also considered the veteran's claim for service connection 
for a skin condition claimed as leg sores of the right and 
left legs secondary to this disorder.  In this regard, the 
Board observes that there are two items of evidence which 
appear to support this contention.  The first is the report 
of a VA cold injury protocol examination conducted in 
November 2003.  At that time, the veteran complained of 
ulcers and edema of the lower legs, as well as purplish and 
brown color changes in the skin.  Following an examination, 
which noted "healed ulcerations" of both lower legs, the 
examiner rendered a diagnosis of skin changes, and noted that 
"the differential is between venous insufficiency and 
changes consequent to his cold injury." 

The second item of evidence is the November 2003 medical 
opinion from Dr. Nagel noted above, at which time he stated 
that the veteran's cold weather injuries had "resulted in 
bilateral ischemic changes of the skin of both lower legs, 
consistent with frost bite."

Although the issue of the rating to be assigned the veteran's 
residuals of cold weather injury of the right and left feet 
is not before the Board at this time, the VA Rating Schedule 
does contemplate changes to the skin affected by cold injury.  
See 38 C.F.R. § 4.104, Diagnostic Codes 7117, 7122 (2003).  
More importantly, as the veteran's claims file contains 
medical opinions, based on an accurate medical history and 
current examinations diagnosing current skin changes of the 
bilateral lower extremities and linking them to the veteran's 
inservice cold injury, the Board finds that service 
connection for service connection for ischemic changes of the 
skin of the right and left legs due to cold weather injury in 
service is warranted.  


ORDER

Service connection for residuals of cold weather injury to 
the right foot is granted.

Service connection for residuals of cold weather injury to 
the left foot is granted.

Service connection for ischemic changes of the skin of the 
right leg due to cold weather injury to the right foot is 
granted.

Service connection for ischemic changes of the skin of the 
left leg due to cold weather injury to the left foot is 
granted.


REMAND

Having determined that the veteran suffered a cold injury in 
service, the next issue to be addressed is whether the 
veteran's currently suffers from disabilities which are 
related to such injury, as asserted by the veteran.  However, 
unlike the issues decided above, the Board finds that the 
record does not contain opinions addressing the presence of 
such disorders in the hips, knees, hands or low back, or 
opining on the claimed nexus, or link, between such disorders 
and the cold injury in service.  Thus, the Board finds that 
an examination is required with instructions that the 
examiner opine as to the likelihood that any disorders of the 
hips, knees, hands and low back are related to the history of 
cold injury in service which VA has now conceded.  
Furthermore, the veteran must be examined to determine 
whether he currently has a left ankle disorder and, if so, an 
opinion as to the likelihood that any such disorder is 
related to service, to particularly include the March 1945 
left ankle sprain documented in the veteran's service medical 
records must be provided.

In addition, the Board observes that the report of a February 
2001 VA examination appears to be incomplete.  In particular, 
the "discussion" section ends abruptly in mid-sentence.  
Therefore, on remand the RO should undertake efforts to 
obtain the missing portion of this examination report.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should undertake efforts to 
obtain the missing portion of the 
February 2001 examination report, to 
particularly include the "discussion" 
portion of this report.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of any disorders of the 
hips, knees, hands and low back present.  
The claims folder should be made 
available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following his examination, 
the examiner should offer an opinion as 
to the likelihood that any current 
disorder of the hips, knees, hands and or 
back was incurred in, or is otherwise 
etiologically related to, the veteran's 
period of military service from August 
1944 to January 1946, to particularly 
include a cold injury sustained during 
the winter of 1944-45.  The examiner 
should be advised that, for purposes of 
his opinion, the veteran's accounts of 
the circumstances and manifestations of 
his cold injury in service should be 
accepted as credible and accurate.  A 
complete rationale for any opinion 
rendered should be provided.

2.  In addition, the RO should schedule 
the veteran for an examination of his 
left ankle to determine the nature and 
extent of any orthopedic disorder 
present.  This examination may be 
conducted by the same examiner who 
conducts the examination of the veteran's 
hips, knees, hands and lower back, if 
appropriate.  The claims folder should be 
made available to the examiner for review 
before the examination.  Any and all 
tests deemed necessary by the examiner 
for a full evaluation should be 
accomplished.  Following his examination, 
the examiner should offer an opinion as 
to the likelihood that any current 
disorder of the left ankle was incurred 
in, or is otherwise etiologically related 
to, the veteran's period of military 
service from August 1944 to January 1946, 
to particularly include a documented left 
ankle sprain sustained in March 1945.  A 
complete rationale for any opinion 
rendered should be provided.

4.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of:  new and 
material evidence to reopen a claim for 
service connection for residuals of acute 
left ankle sprain; service connection for 
arthritis of the right hip, with 
replacement, to include as secondary to 
cold weather injury to the right foot; 
service connection for arthritis of the 
left hip, with replacement, to include as 
secondary to cold weather injury to the 
left foot; service connection for 
osteoarthritis of the right knee, with 
replacement, to include as secondary to 
cold weather injury to the right foot; 
service connection for osteoarthritis of 
the left knee, with replacement, to 
include as secondary to cold weather 
injury to the left foot; service 
connection for a disorder characterized 
by pain in the right hand due to cold 
weather exposure; service connection for 
a disorder characterized by pain in the 
left hand due to cold weather exposure; 
and service connection for a disorder 
characterized by pain in the lower back, 
also claimed as arthritis, secondary to 
cold weather injury to bilateral feet.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



